 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   WILLIAM BROWN,                                    Case No. 1:13-cv-02084-AWI-BAM (PC)
10                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, AND GRANTING
11           v.                                        DEFENDANT’S MOTION FOR SUMMARY
                                                       JUDGMENT
12   W. RASLEY,
                                                       ORDER DIRECTING CLERK OF COURT TO
13                       Defendant.                    ENTER JUDGMENT AND CLOSE CASE
14                                                     (Doc Nos. 61, 85)
15

16

17           Plaintiff William Brown is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge under 28 U.S.C. § 636(1)(B) and Local Rule 302.

20           On December 28, 2017, Defendant Rasley filed a motion for summary judgement for the

21   failure to exhaust available administrative remedies. (Doc. No. 61.) On August 23, 2018, the

22   assigned magistrate judge issued findings and recommendations recommending that Defendant’s

23   motion be granted, and that this action be dismissed, without prejudice. (Doc. No. 85.) The

24   parties were served with the findings and recommendations, and were permitted fourteen days to

25   file any objections. (Id. at 10.)

26           On September 10, 2018, Plaintiff filed a motion for an extension of time to file objections.

27   (Doc. No. 86.) On September 12, 2018, the Court granted Plaintiff a thirty-day extension of time.

28   (Doc. No. 87.)
 1          On October 22, 2018, Plaintiff filed a motion for an order compelling discovery. (Doc.

 2   No. 88.) On October 24, 2018, the assigned magistrate judge denied Plaintiff’s motion to compel.

 3   (Doc. No. 89.) Finding that Plaintiff may have filed the motion to compel in lieu of filing

 4   objections to the pending findings and recommendations, the assigned magistrate judge granted

 5   Plaintiff an additional fourteen days to file any objections. (Id. at 3.) That extended deadline has

 6   passed, and no objections were filed.1

 7          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 8   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 9   Court finds the findings and recommendations to be supported by the record and proper analysis.

10          Accordingly, the Court HEREBY ORDERS that:

11          1.      The findings and recommendations issued on August 23, 2018 (Doc. No. 85) are

12                  adopted in full;

13          2.      Defendant’s motion for summary judgment for the failure to exhaust available

14                  administrative remedies, filed on December 28, 2017 (Doc. No. 61), is granted;

15          3.      This action is dismissed, without prejudice, for Plaintiff’s failure to exhaust

16                  available administrative remedies; and

17          3       The Clerk of Court is directed to terminate any pending matters and deadlines as

18                  moot, and close this case.

19
     IT IS SO ORDERED.
20
21   Dated: November 26, 2018
                                                  SENIOR DISTRICT JUDGE
22

23

24

25   1
      On October 25, 2018, Plaintiff filed a notice indicating that the law library copier machine had
26   been down since September 26, 2018 through October 2, 2018. (Doc. No. 90.) That same day,
     Plaintiff filed a 130-page motion for a preliminary injunction and temporary restraining order.
27   (Doc. No. 91.) Therefore, the Court finds that the lack of the copier machine did not prevent
     Plaintiff from filing an objection to the findings and recommendations, particularly as he was
28   granted an additional extension of the deadline to do so at the time that he filed his notice.
                                                        2
